AO 2458 (CASDRev. 08/ 14) Judgment in a Petty Criminal Case


                                      UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                  (For Offenses Committed On or After November I, 1987)

            JENNIFER AHUMADA-SANTIAGO                                   Case Number:         19-cr-00843-MJS

                                                                     Elana R. Fogel, Federal Defenders of San Diego, Inc
                                                                     Defendant's Attorney
REGISTRATION NO.                 73876298
D -
The Defendant:

1ZJ pleaded guilty to count(s)

D   was found guilty on count(s)       One ( 1) of Superseding Information (Misdemeanor)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                  Number(s)
8 U.S.C 1325; 18 U.S.C. 2             Illegal Entry (Misdemeanor); Aiding and Abetting (Misdemeanor)                      Is




       The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D      The defendant has been found not guilty on count(s)

!ZI    Count(s)   Underlying Information (felony)              are   dismissed on the motion of the United States.

       Assessment :
IZI    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.

 IZI   No fine                0 Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                  19-cr-00843-MJS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                JENNIFER AHUMADA-SANTIAGO                                                Judgment- Page 2 of2
CASE NUMBER:              19-cr-00843-MJS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at - - - - - - - - P . M .                       on
                                                                   -------------------------------------
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                                                         to -------------------------------
 at                                       , with a certified copy of this judgment.
      ------------------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      19-cr-00843-MJS
